Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive. Applicant argues that if a person with ordinary skill in the art were to combine the teachings of Keiko (JP 201154463 A) and Isozaki (US 20120270093 A1) to manufacture a positive electrode that includes the nitride-containing binder disclosed by Keiko with the values of S, D (a mode diameter in Isozaki) and S/D disclosed in Isozaki satisfying the numerical values defined in Claim 1, “the person would replace the binder made of PVdF as disclosed in Isozaki with a nitride-containing binder and adopt the manufacturing method disclosed in Keiko. With this method, the migration of binder is caused and the S/D ratio is decreased to be less than 35. For this reason, a person with ordinary skill in the art would not have been able to manufacture an electrode satisfying all the numerical ranges of the values S, D and S/D.” This is not found persuasive because this assertion, particularly the italicized portion is not supported by evidence. Specifically, applicant has failed to show any evidence that the combined teachings of Keiko and Isozaki, particularly an electrode including the nitride-containing binder of Keiko with the particular S and D of Isozaki, would necessarily not satisfy the claimed S/D ratio. Further, Applicant indicates that in the previous office action, “the Office only focusses on the values of S, D and S/D not note the type of binder”. However, even if, arguendo, one were to replace the binder made of PVdF as disclosed in Isozaki with a nitride-containing binder of Keiko and adopt the manufacturing method disclosed in Keiko as asserted by applicant, the distinctions between this combination and the instant claimed invention are the mode pore diameter of Isozaki compared to the median pore diameter of the claim and the value of S/D. The examiner previously asserted that it would be expected in a and S/D. Example 8 also shows that the narrower range of S/D recited in Claim 16 cannot be considered critical because in this example, again both the S and D fall within the respective ranges recited in Claims 1, 15 and 17, while the value of S/D does not fall within the range recited in Claim 16, and the example still shows a good cycle life and a good output density compared to other examples which meet the values of S, D and S/D. Example 7 also shows that the narrower range of S/D recited in Claim 3 cannot be considered critical because in this example, again both the S and D fall within the respective ranges recited in Claims 1, 15 and 17, while the value of S/D does not fall within the range recited in Claim 3, and the example still shows a good cycle life and a good output density compared to other examples which meet the values of S, D and S/D. Therefore, the examiner maintains the previously indicated position that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Keiko and Isozaki and then optimize the value of S/D resulting in the ranges recited in Claims 1 and 16 during the natural path of discovery, since Isozaki meets the claimed ranges of S and D individually and no unexpected result can be gleaned from the specific claimed subset of the total possible S/D ratio based on the individual values of S and D. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keiko (JP 2011054463A) in view of Isozaki (US 2012/0270093 A1), both of record.
Regarding Claim 1, Keiko teaches an electrode (see [0144]) comprising a binder (see [0146]), and an active material represented by a general formula LixMyO2, where 0 ≤ x ≤ 1.33 and 0.5 ≤ y ≤ 1 are satisfied and M comprises at least one element selected from the group consisting of Ni, Co, and Mn (see [0136]), wherein the binder comprises a polymer that comprises a monomer comprising a nitrogen atom (note polyacrylonitrile in [0146] and the example described in [0190], which includes a nitrogen atom). 
Keiko is silent regarding a pore size distribution of the electrode according to mercury porosimetry, where a following formula (1) is satisfied when a pore median diameter is represented by D [µm] and a pore specific surface area is represented by S [m2/g]: 200 ≥ S/D ≥ 35 . . . (1) wherein the pore specific surface area S is within a range of 3.5m2/g to 15m2/g, and the pore median diameter D is within a range of 0.05µm to 0.2µm.
However, Isozaki also teaches an electrode for a nonaqueous electrolyte battery including a binder (see [0045]) and an positive active material represented by a general formula LixMyO2, where 0 ≤ x ≤ 1.33 and 0.5 ≤ y ≤ 1 are satisfied and M comprises at least one element selected from the group consisting of Ni, Co, and Mn (see [0038]), and in a pore size distribution of the electrode according to mercury porosimetry (see [0136]-[0138] of Isozaki indicating mercury intrusion is used, which is a type of mercury porosimetry; also note that the measurement tool in Isozaki is the Shimadzu Autopore Model 9520 using the Washburn equation, which is the same machine and equation as the instant invention indicated on instant specification page 20), a pore specific surface area S is within a range of 2/g to 8m2/g (see [0055]), which falls within the claimed range of 3.5m2/g to 15m2/g, and a mode pore diameter D is 0.1µm to 1.0µm, preferably 0.1µm to 0.25µm (see [0056]). It would be expected that in a typical pore distribution, the mode and median pore diameters would be very close to each other, if not the same. Therefore, the median pore diameter of Isozaki would be expected to be fully encompassed and preferably overlap with the claimed range of 0.05µm to 0.2µm since the mode pore diameter disclosed is fully encompassed and preferably overlaps the range of 0.05µm to 0.2µm. Thus, the range of S is met by Isozaki and the claimed range of D is obviated by Isozaki. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the materials and process of Keiko and focus specifically on the pore volume and surface areas as taught by Isozaki in order to create and optimize high energy density batteries with superior cycling characteristics, which includes suppressing expansion and the generation of gas by the battery (see Isozaki [0025]). Further, since the claimed ranges of the pore specific surface area S and pore diameter D are met by Isozaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize these ranges and ultimately arrive at the claimed S/D ratio in the normal path of discovery.
Regarding Claim 2, Keiko further teaches that the ratio in weight of the polymer to the binder is 60 wt% or more (see example in [0190] indicating only polyacrylonitrile as the binder, which would be 100 wt% of the binder).
Regarding Claim 3, as in Claim 1, Keiko is silent to the claimed pore sizes. Isozaki is relied upon for the claimed pore specific surface area S and pore diameter D. Additionally, since the claimed ranges of the pore specific surface area S and pore diameter D are met by Isozaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize these ranges and ultimately arrive at the claimed S/D ratio.
Claim 7, as in Claim 1, Keiko is silent to the claimed pore sizes. Isozaki is relied upon for the claimed pore specific surface area S and pore diameter D. Isozaki teaches a mode diameter of 0.01 µm to 1.0 µm, preferably 0.1µm to 0.25µm (see [0056]), where the mode diameter is the most frequently found value in the pore diameter distribution. Further, it would expected that outliers in the pore size distribution, such as those outside of the claimed pore diameter range of 0.003 µm to 0.5 µm as claimed, would be excluded by this measurement.
Regarding Claim 8, Keiko teaches a secondary battery comprising a positive electrode (see example in [0190]), a negative electrode (see [0191]) and an electrolyte (see again [0191]), wherein the positive electrode is the electrode according to Claim 1 (see again [0190]). Isozaki also further teaches a secondary battery comprising a positive electrode (see [0130]-[0139]), a negative electrode (see [0140]-[0141]) and an electrolyte (see [0142]).
Regarding Claim 9, Keiko teaches a battery pack comprising the secondary battery (see [0191] referring to sheet type batteries D-1 to D-13). Isozaki also teaches a secondary battery pack (see [0107]).
Regarding Claim 10, Keiko does not teach an external power distribution terminal and a protective circuit. 
However, Isozaki further teaches both an external power distribution terminal (positive electrode terminal 1 and negative electrode terminal 2) as well as a protective circuit (protection circuit 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the battery of Keiko could be implemented in a vehicle by providing the battery with a terminal and a protection circuit so that the battery pack can effectively function in a vehicle safely.
Regarding Claim 11, Keiko does not explicitly recite a plurality of secondary batteries that are electrically connected in series, in parallel or in combination of in series and in parallel. 

Regarding Claim 12, Keiko further teaches a vehicle comprising the claimed battery pack (see [0160]). Isozaki also further teaches a vehicle including the battery pack (see [0120] and figures 6-9).
Regarding Claim 13, Keiko is silent as to a mechanism configured to convert kinetic energy of the vehicle into regenerative energy. 
However, Isozaki further teaches that the vehicle comprises a mechanism configured to convert kinetic energy of the vehicle into regenerative energy (electric power, see [0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the regenerative energy system of Isozaki in order to increase fuel economy of the vehicle.
Regarding Claim 15, as in Claim 1, Keiko is silent regarding a particular pore median diameter D.
However, Isozaki teaches a pore mode diameter of 0.01 µm to 1.0 µm, preferably 0.1µm to 0.25µm (see [0056]), which fully encompasses, and preferably overlaps the claimed median pore diameter range of 0.05 µm to 0.15 µm. It would be expected that in a typical pore distribution, the mode and median pore diameters would be very close to each other, if not the same. Therefore, the claimed range of D is obviated by Isozaki. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the materials and process of Keiko and focus specifically on the pore volume and surface areas as taught by Isozaki in order to create and optimize high energy density batteries with superior cycling characteristics, which includes suppressing expansion and the generation of gas by the battery (see Isozaki [0025]).
Regarding Claim 16, as in Claim 1, Keiki is silent regarding a particular S/D ratio.

Regarding Claim 17, as in Claim 1, Keiko is silent regarding a particular pore specific surface area S.
However, Isozaki teaches a pore surface area S of 2.4m2/g to 8m2/g (see [0055]), which overlaps with the claimed range of 3.5m2/g to 8m2/g. Therefore, the claimed range of S is obviated by Isozaki. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the materials and process of Keiko and focus specifically on the pore volume and surface areas as taught by Isozaki in order to create and optimize high energy density batteries with superior cycling characteristics, which includes suppressing expansion and the generation of gas by the battery (see Isozaki [0025]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Keiko in view of Isozaki as applied to Claim 1 above, and further in view of Fujikawa (US 2013/0143116 A1), of record.
Regarding Claim 5, Keiko further teaches that the polymer is a polyacrylonitrile, but does not teach that the polymer is a polyacrylonitrile copolymer. 
Fujikawa teaches a binder for a nonaqueous electrolyte secondary battery, and further teaches a binder wherein the polymer comprises a polyacrylonitrile copolymer (see [0051]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the binder of Keiko could be modified with the copolymer structure of Fujikawa in order to more strongly bind lithium ions to reduce the mobility of lithium ions and the ionic conductivity in the vicinity of the active material (see [0018]).
Claim 6, Keiko further teaches that the polymer is polyacrylonitrile, but does not teach that the binder further comprises a copolymer comprising methacrylate having a phosphoric acid group. 
Fujikawa teaches a binder for a nonaqueous electrolyte secondary battery, and further teaches a binder wherein the polymer comprises a polyacrylonitrile copolymer (see [0051]-[0055]) with a methacrylate having a phosphoric acid group (see [0059]-[0074], especially [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the binder of Keiko could be modified with the copolymer structure of Fujiwara in order to more strongly bind lithium ions to reduce the mobility of lithium ions and the ionic conductivity in the vicinity of the active material (see [0018]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723